In a letter received April 30, 2001, to Carol Green, Clerk of the Appellate Courts, respondent, David W. Carson, of Kansas City, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice in Kansas, pursuant to Supreme Court Rule 217 (2000 Kan. Ct. Annot. 262).
At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office in which there are two separate complaints. An additional complaint has also been filed which is pending investigation at this time.
In previous attorney disciplinary proceedings, the respondent received a published censure, In re Carson, 268 Kan. 134, 991 P.2d 896 (1999), and a 1-year suspension, In re Carson, 252 Kan. 399, 845 P.2d 47 (1993).
This court, having examined the files of the office of the Disciplinaiy Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that David W. Carson be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of David W. Carson from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2000 Kan. Ct. R. Annot. 266).